—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about May 29, 1998, which denied defendant’s motion to modify and correct the calculation of interest due, granted plaintiffs cross motion to vacate the judgment entered on February 24, 1998, and imposed sanctions in the amount of $500 upon defendant’s attorney, unanimously affirmed, with costs.
The motion court properly denied defendant’s motion since the interest issue defendant wished to raise had previously been fully litigated and decided against her. The attempt by defense counsel to nonetheless relitigate the interest issue by filing a final judgment and then moving to modify the judgment and for a recalculation of interest was properly deserving of sanctions pursuant to 22 NYCRR 130-1.1. Clearly, counsel’s actions were intentional and, in light of the circumstances of the case, lacked any legal or factual basis. Concur — Ellerin, J. P., Nardelli, Rubin and Saxe, JJ.